Citation Nr: 0327761	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1992 to 
September 2001.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  Having determined that additional medical 
evidence was necessary to decide the appellant's claim, the 
Board undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) in October 2002.  


FINDING OF FACT

The appellant is not shown to have chronic residuals from a 
right wrist injury incurred in service.  


CONCLUSION OF LAW

Residuals of a right wrist injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), which eliminated the concept of a well-
grounded claim, redefined VA's obligations with respect to 
the duty to assist, and imposed on VA certain notification 
requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 2002 statement of the case advised the appellant of 
the laws and regulations pertaining to his claim for service 
connection for residuals of a right wrist injury.  That 
document informed the appellant of the evidence of record and 
explained the reasons and bases for denial.  He was 
specifically informed that service connection was being 
denied because the evidence did not show that he had any 
residuals of the right wrist sprain for which he was treated 
in service.  The statement of the case made it clear to the 
appellant that in order to prevail on his claim, he needed to 
present medical evidence that he was disabled and that the 
condition was linked to service.  The RO sent a letter to the 
appellant dated in November 2001 that informed him as to what 
action he needed to take and what action the RO would take on 
his claim for service connection for residuals of a right 
wrist injury.  Specifically he was told that he needed to 
submit evidence showing that he had residuals from the right 
wrist sprain he had sustained in service.  

As noted the Board attempted additional development in this 
case.  The appellant was scheduled for another VA orthopedic 
examination in April 2003 in order to ascertain if he had any 
current right wrist disorder, but failed to report for the 
examination.  The United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision) because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The Court did not specifically indicate 
that the Board could not attempt to obtain additional 
evidence, only that it could not consider it in the first 
instance.  Since the Board did not obtain additional 
evidence, it is not precluded from making a determination in 
the present case.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  In this case, the appellant 
indicated at his July 2002 Video Conference hearing before 
the undersigned Veterans Law Judge that he did not have 
additional pertinent evidence to submit.  He reported that 
other than an October 2001 outpatient visit, he had not been 
treated for right wrist problems "since he got out".  See 
July 2002 Hearing Transcript p.13.  In light of the fact that 
the appellant has had more than one year to submit evidence, 
has not submitted evidence, and has indicated that there is 
no additional evidence forthcoming, the Board finds that 
there is no prejudice to the appellant in proceeding with his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO obtained VA treatment records and provided the appellant 
with a VA orthopedic examination in December 2001.  There is 
no indication that there is more information or medical 
evidence to be found with respect to the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Evidence

Service medical records show that the appellant was treated 
for a right wrist injury in December 2000, at which time he 
indicated that the injury had occurred two weeks before 
playing basketball.  The assessment in December 2000 was a 
wrist sprain.  While it was noted in January 2001 that X-rays 
of the right wrist had been negative, an assessment of a 
right scaphoid fracture was reported, based on findings from 
a January 2001 bone scan of the wrist that were considered 
consistent with a stress fracture of the scaphoid bone in the 
wrist.  A January 2001 record indicated that the right wrist 
injury, which had occurred eight weeks before, had required a 
cast for six weeks and was still painful.  Treatment records 
dated in March 2001 show an assessment of a right carpal 
sprain.  An August 2001 notation in the service medical 
records indicated that there was full range of motion in the 
right wrist and that the scaphoid was nontender.  

VA outpatient clinic records dated in October 2001 reflect 
that the veteran had a history of a right wrist fracture in 
service.  There were no pertinent findings or complaints 
regarding the right wrist.  

At a December 2001 VA orthopedic examination, the appellant 
indicated that his right wrist still bothered him when doing 
heavy work or lifting heavy objects, and that he took aspirin 
or Tylenol whenever it hurt.  He reported that there was no 
other aggravating or precipitating factor and that it did not 
seem to flare up.  The examination report indicated that the 
appellant had no history of traumatic injury, surgery, or use 
of a brace, and that there is no dislocation or subluxation 
or sign of inflammation.  He was noted to be right handed.  
On examination, both wrists appeared symmetrical.  The 
appellant complained of tenderness over the radial side of 
the right wrist, but no frank deformity or swelling was 
observed.  It was noted that the X-ray at the time of the 
injury in service and a follow-up X-ray had not shown any 
fracture in the wrist.  The examiner noted that the appellant 
reported that the radiologist who performed the bone scan of 
his right wrist in service had stated that there could be 
possible fracture of the scaphoid bone in the right wrist or 
that it could be something else.  An impression of right 
wrist pain possibly related to an old fracture was listed in 
the December 2001 examination report.  The examiner opined 
that there was no loss of range of motion in either of the 
appellant's wrists, and that it was very difficult to say how 
much pain he had in his right wrist.  The examiner indicated 
that an X-ray of the right wrist was normal.  The diagnosis 
was a normal right wrist.  

At his July 2002 Video Conference hearing, the appellant 
testified about the injury he sustained to his right wrist in 
service and as to the weakness and fatigue he now experienced 
in the wrist.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Analysis

While the evidence shows that the appellant was treated in 
service for a right wrist sprain and possible fracture, there 
has been no competent evidence submitted which demonstrates 
that he currently has a right wrist disorder that is related 
to the right wrist sprain in service.  The December 2001 VA 
orthopedic examination diagnosed a normal right wrist.  VA 
scheduled an orthopedic examination for the appellant in 
April 2003 for the purpose of obtaining a medical opinion as 
to whether there was objective evidence of current chronic 
residuals of the right wrist injury he sustained in service.  
However, he failed to report for that examination.  The 
Board, therefore, is constrained under the provisions of 
38 C.F.R. § 3.655 to decide his claim on the evidence of 
record.  

The veteran has complained of right wrist pain and this was 
noted on his December 2001 VA examination.  However pain is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  In the absence of competent evidence that 
demonstrates the appellant has disability, i.e. residuals 
from the right wrist injury in service, the Board is unable 
to identify a basis to grant service connection for residuals 
of a right wrist injury.  

While the appellant has offered his own arguments to the 
effect that he believes he has residuals of the right wrist 
injury he incurred in service, he has not shown, nor claimed, 
that he is a medical expert, capable of rendering medical 
opinions.  Hence, 



	(CONTINUED ON NEXT PAGE)






his opinion is insufficient to demonstrate that he has 
residuals of a right wrist injury that are related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Service connection for residuals of a right wrist injury is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



